           Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 1 of 8 Page ID #:1

                                                                                                    ~1~~




     1                                          ~ ~ DEC 20 ~ 1= 32
           Nanze: ~~%C~`1c•~t Vl 'e 6 ` 1 ~!1/!~J

 2 Address: ~'O ZS /~L: ~I~~~aS iS ~-an~ ~~~ ~~~
 3         ~~ V~,~,~U ~1~~
 4 Phone:~Bl$1 ~(~ ~ ~ZZ~
 5 Plaintia~'In Pro Per
 b
 7                                 UNITED STATES DISTRICT COURT
 8                               CENTRAI.DISTRXCT 4F C.ALIF4RN~A
 9
                                                                                                           ~_~~
10 ~Y~o~i V~~ ~ e +n ~ vt9                                 Case No~ V ~ ~                1
                                                                    (To be supplied by the Clerk)
11      PLAINTIFF,                                         COMPLAINT FOR:
12                   vs.                                     C`~~ t~ ~ ~\~~~~
13 ~Dk~.~-v b~ ~S                            c~l            ~d v~~~-~ f~Yln ~e.v~(wr ~y,-f
14                       d t~~ ~u~x~~S~r~


                                                           Jury Tr%al Demanded
18                            DEFENDANTS}.
19
20
                                            . I. JURISDICTION
21
22                  1. This Court has jurisdiction under
23
24
25
26
27
2$


         Pro 5e Ctinic roan                      Page Number
           Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 2 of 8 Page ID #:2




     1                                           II. V~NIT~
  2
     3               2. venue is proper pwrsuant to `~L       E ~,-
  4
  5
  6
  7

                                              III. PANTIES
  9
 10
                                    0
It

 12 3.              Plaintiff's name is ~►~        (~ a ~t.~        ~~ ~,!~ -Plaintiff resides
13
J.4             L~S               ~'~~~~,      ~~V~Cam.              ~~ <<~
15 ~
16
17
IS
19
                                                                                      -
20              —                                                          —
21                            ~    --=-
22
23
24 i                5. Defendant. ~ t -~~JO                     5
25
26                                                                      7~
27
28



         'ro Se Clinic Form                     Page Number
            Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 3 of 8 Page ID #:3




     i                             Defendant   ~~Y~            ~vS~ t ~C~, l
     2                 Insert


                                X211 S~         l~v~i~~ ~o ~~/~(~o
     ~.                        C~                                  ~ t~ L
     s
  6
  7
  8                                Defendant
                      Insert'~~
 9
 10
 11
12
13
14
15                                 Defendant
                     Insert ¶#
16'
17

I8

19
20
21
22                              Defendant
23                  litsert '~ #


24
25
2G
27
28



          'ro Se Clinic Form                    Page Number-
            Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 4 of 8 Page ID #:4




     1                                     "V~. RE+CaUEST FAR RELIEF

     3
     4                W~iEREFORE,the Plaintif#'reguests;
     5
     6                                         ~    ~   ~ ~              ~
                      r,~S~n~1~
 7                                ~~   ~, C~~C~, ~c~L~~ D d
     s

 ~o
 r~
                     Inse~7.~~                                  ,
12
13
14
15
~6
17                  brsen

I8

19
20
21
Z2
                    htsert '~(~r
23
24
25
26
27
28



         Pro se c9inic Form                      Puge Number
             Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 5 of 8 Page ID #:5




      ~                                   VII.DEMAND FOR JURY TRIAL
      2


      4                 Plaintiff hereby requests a jury trial on all issues raised in this complaint.
      5
      6
      7                                           Dated:,~~~ ~'d/~D l ~
      8
     9
  ~~                                                      ~
                                                          ~~i, ~~                   i
 11                                         •                 •
                                                             —,
                                                                     ri. ~:     ~       ..
 12                                                     '. r           ~ s~ -

 13
 14
 15
 16
 17
 X8
19
20
21
22
23
24
25
2b
2'7
28



          Pro Se clinic Form                          Puge11Tumber
      Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 6 of 8 Page ID #:6




    GERALDINE MANNING
    5025 NELLIS OASIS LANE APT 277
 a LAS VEGAS,NEVADA 89115
   (818)919-2250
 3
     ~erimannin~nllotmail.com
 4
     Plaintiff In Pro Per
 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
1l

,z   GERALDINE MANNING
                                                    MOTION
13                Plaintiff,
                                                    CIVIL CASE:
l4         vs.
                                                    42 U.S.C.A. SECTION 1983
15   COUNTY OF LOS ANGELES,BOARD
16   OF SUPERVISORS, CITY OF LOS
,~   ANGELES,KEDREN HOSPITAL (s),
,8
19           Et al,
ao                Defendants)
ai

22
                                     NO PROBABLE CAUSE:
23
            On or about July 27 2018, I Geraldine Manning,was on a mini vacation with my
29   family, at 10076.Cozycro~t Ave., Chatsworth CA 91311; in the County of Los An eles;
     herein, sleeping in my bed. All of a sudden, ~ hear a Los Angeles Police Officer te~ing
25   me to, "get up stand in front of the closet, and put your hands behind your head. They
     put me in handcuff, escorted me to an awaiting police car, and they've detained me for
26   over an hour, before the officers took me more Phan 15 miles out of my jurisdiction to a
     mental hospital, Kedren Hospital where they've gave me harmful drug medications. To
a~   wit, I was seized for more than 1 ~ da s, without a probable cause, a violation under the
     Fourth Amendment, of the United Mates of America Constitution, pursuant to 42
ae   U.S.C.A. § 1983.



                            DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES)- 1
         Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 7 of 8 Page ID #:7




                                             DAMAGES:

     a   I Geraldine Manning am seeking 3 000,000.00(3 Million Dollars) in Punitive
         damages County of ~,os Angeles,$oard of Supervisors 500 West Temple Street, Los
 3       Angeles, ~A 90012-2713 the City of Los Angeles, 200 l~T. S ring Street, Los Angeles,
         CA,90012-2713, and Kec~ren Hospital, 4211 S. Avalon, CA ~OO I 1.
 4

 5

 6

 7

 8

 9

10

11

,z                                                              l g t'~. lg zcs c ~
13                                                 Dated this
14

15

16
                                                                    Plaintiff in Pro Per

17

18

19

20

21

22

23

29

25

26

27

28




                            DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES)- 2
         Case 2:18-cv-10554-PA-RAO Document 1 Filed 12/20/18 Page 8 of 8 Page ID #:8




                                         PROOF OF SERVICE
     a

     3

     9         County of Los Angeles, 500 West Temple Street, Los Angeles, CA,90012-2713.
 5

 6            City of Los Angeles, 200 N. Spring Street, Los Angeles, CA 90012-2713
 7

 B            Kedren Hospital, 4211 S. Avalon Blvd. Los Angeles, CA 90011
 9

10

11

12       Executed in Los Angeles, CA,on December 18, 20018
13

14              ~       /          `,_

15              ~' ~        '     '~     -

l6

17

18

19

20

21

22

23

24

25

26

27

28




                            DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES)- 3
